DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/26/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (U.S. PG. Pub. No. 2016/0027574 A1) in view of Kurokawa et al. (U.S. PG. Pub. No. 2016/0099106 A1).
With respect to claim 1, Aoki et al., hereinafter referred to as “Aoki,” teaches an inductor component (e.g. Figs. 4 (A)) comprising:
a core (H-shaped core) including a substantially column-shaped shaft 11 and a pair of supports 12 provided at both ends of the shaft;
terminal electrodes 41 provided on the supports;
a wire 31 wound around the shaft and including end portions connected to the terminal electrodes, the wire being exposed at a side of the shaft; and
a bottom cover member 21 that covers a boundary portion between the shaft and one of the supports at a bottom of the shaft, wherein
each of the supports includes an end face (outer surface), configured such that the end faces of the supports face away from each other and away from the shaft in a length direction (horizontal direction) upon which the wire is wound around the shaft,
each terminal electrode includes an end electrode section (electrode section on outer surface) on the end face of a corresponding one of the supports (paras. [0033]-[0034], and [0040]). Aoki does not expressly teach
an entire top edge of the end electrode section is substantially upwardly convex and arc- shaped.
Kurokawa et al., hereinafter referred to as “Kurokawa,” teaches an electronic component (FIGs. 1-2) comprising:
an entire top edge of the end electrode section is substantially upwardly convex and arc- shaped (para. [0044]). The combination of the convex and arc-shaped electrode structure of Kurokawa to the coil component of Aoki would result in the convex and arc-shaped section of the electrode being disposed at the end faces of the supports as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the convex and arc-shaped electrode section as taught by Kurokawa to the inductor component of Aoki to provide the required bonding characteristics.
With respect to claim 2, Aoki in view of Kurokawa teaches the inductor component according to Claim 1, wherein
the terminal electrode is formed outside the boundary portion, and
the bottom cover member directly covers the boundary portion (Aoki, para. [0040]).
With respect to claims 3 and 17, Aoki in view of Kurokawa teaches the inductor component according to Claims 1-2, respectively, wherein the bottom cover member is made of a magnetic material (Aoki, para. [0034]).
With respect to claims 4 and 18, Aoki in view of Kurokawa teaches the inductor component according to Claims 1-2, respectively. Aoki in view of Kurokawa, in the embodiment of Fig. 4(a) of Aoki, does not expressly teach the bottom cover member does not project downward beyond the supports.
Aoki teaches a coil component (Fig. 3 (A)), wherein the bottom cover member does not project downward beyond the supports (para. [0040]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the bottom cover member as taught by Fig. 3 (A) of Aoki to the Fig. 4 (A) of Aoki in view of Kurokawa to reduce size and or cost.
With respect to claims 5 and 19, Aoki in view of Kurokawa teaches the inductor component according to Claims 1-2, respectively, wherein a width dimension of the shaft is less than a width dimension of the supports (Aoki, para. [0030]).
With respect to claim 8, Aoki in view of Kurokawa teaches the inductor component according to Claim 1, wherein
the wire includes a wound portion (helix portion) wound around the shaft, connected portions (portion connected to terminal electrodes, not expressly shown) connected to the terminal electrodes, and extending portions (portion between wound portion and connected portion, not expressly shown) that extend between the wound portion and the connected portions, and
the bottom cover member covers one of the extending portions (Aoki, para. [0033]).
With respect to claim 9, Aoki in view of Kurokawa teaches the inductor component according to Claim 1, wherein
each terminal electrode includes a bottom electrode section on a bottom face of a corresponding one of the supports, and
the end electrode section is higher at a central portion of the end electrode section in a width direction of the end face than at an end portion of the end electrode section in the width direction of the end face (Aoki, para. [0030], Kurokawa, para. [0044]). The combination Aoki and Kurokawa would result in the claimed structure.
With respect to claim 11, Aoki in view of Kurokawa teaches the inductor component according to Claim 9, wherein a ratio of a height of the central portion of the end electrode section in the width direction of the end face to a height of the end portion of the end electrode section in the width direction of the end face is about 1.1 or greater (Aoki, para. [0030], Kurokawa, para. [0044]). As seen in FIGs. 1-2, Kurokawa would have the claimed ratio. Furthermore, “about” limitation allows the claimed ratio could be interpreted as a little less than the claimed ratio. 
With respect to claim 12, Aoki in view of Kurokawa teaches the inductor component according to Claim 9, wherein a ratio of a height of the central portion of the end electrode section in the width direction of the end face to a height of the end portion of the end electrode section in the width direction of the end face is about 1.2 or greater  (Aoki, para. [0030], Kurokawa, para. [0044]). As seen in FIGs. 1-2, Kurokawa would have the claimed ratio. Furthermore, “about” limitation allows the claimed ratio could be interpreted as a little less than the claimed ratio. 
With respect to claim 13, Aoki in view of Kurokawa teaches the inductor component according to Claim 9, wherein a ratio of a height of the central portion of the end electrode section in the width direction of the end face to a height of the end portion of the end electrode section in the width direction of the end face is about 1.3 or greater (Aoki, para. [0030], Kurokawa, para. [0044]). As seen in FIGs. 1-2, Kurokawa would have the claimed ratio. Furthermore, “about” limitation allows the claimed ratio could be interpreted as a little less than the claimed ratio. 

7.	Claims 6-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kurokawa, as applied to claim 1 above, and further in view of Ogawa et al. (U.S. PG. Pub. No. 2011/0267167 A1).
With respect to claims 6, and 20, Aoki in view of Kurokawa teaches the inductor component according to Claims 1-2, respectively, a top cover member that is disposed at least between the supports and covers a top face of the shaft, as shown in Fig. 3A of Aoki. (Aoki, para. [0034]). However, the combination of Fig. 3 (A) and Kurokawa may or may not result in “the wire being exposed at a side of the shaft” as claimed in claim 1.
Ogawa et al., hereinafter referred to as “Ogawa,” teaches an inductor component 20 [Fig. 6], further comprising:
a top cover member (dotted member 12 at upper side) that is disposed at least between the supports and covers a top face of the shaft (para. [0129]), while “the wire being exposed at a side of the shaft” as claimed in claim 1. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the top cover member as taught by Ogawa to the inductor component of Aoki in view of Kurokawa to provide the required electromagnetic coupling characteristics.
With respect to claim 7, Aoki in view of Kurokawa and Ogawa teaches the inductor component according to Claim 6, wherein the bottom cover member and the top cover member are apart from each other (Ogawa, para. [0129]).

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kurokawa, as applied to claim 9 above, and further in view of Aoki et al. (U.S. PG. Pub. No. 2001/0038327 A1, hereinafter referred to as “Aoki’327”).
With respect to claim 14, Aoki in view of Kurokawa teaches the inductor component according to Claim 9. Aoki in view of Kurokawa does not expressly teach
each terminal electrode further includes a side electrode section on a side face of the corresponding one of the supports, and
heights of the side electrode sections of the terminal electrodes gradually increase with increasing distances from opposing faces of the supports toward the end faces of the supports.
Aoki’327 teaches an inductor component, wherein
each terminal electrode 7a-7d further includes a side electrode section (electrode section on surface 4a) on a side face of the corresponding one of the supports 2-3, and
heights of the side electrode sections of the terminal electrodes gradually increase with increasing distances from opposing faces (faces near inner wall surface of supports 2-3) of the supports toward the end faces of the supports (para. [0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gradual increase electrode as taught by Aoki’327 to the inductor component of Aoki in view of Kurokawa to provide the required bonding characteristics.

9.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kurokawa, as applied to claim 1 above, and further in view of Takeda et al. (U.S. Patent No. 5,963,119).
With respect to claim 15, Aoki in view of Kurokawa teaches the inductor component according to claim 1. Aoki in view of Kurokawa does not expressly teach part of the inductor component including the core and the terminal electrodes has a length dimension of less than or equal to about 1.0 mm, a width dimension of less than or equal to about 0.6 mm, and a height dimension of less than or equal to about 0.8 mm. 
Takeda teaches an inductor component (e.g. FIGs. 1 and 4A-4B), wherein part of the inductor component including the core and the terminal electrodes has a length dimension of less than or equal to about 1.0 mm, a width dimension of less than or equal to about 0.6 mm, and a height dimension of less than or equal to about 0.8 mm (col. 2, lines 53-60). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the inductor component dimensions as taught by Takeda to the inductor component of Aoki in view of Kurokawa to reduce size yet free from breakage (col. 1, lines 37-42).
With respect to claim 16, Aoki in view of Kurokawa and Takeda teaches the inductor component according to claim 15, wherein the height dimension is greater than the width dimension (Takeda, col. 2, lines 53-60). In Takeda, the height L3 could be 0.6 mm, and the width L2 could be 0.3 mm.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837